             Case 3:20-cr-00038-KGB Document 1 Filed 10/08/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )       No. 3:20-cr-   C()03i KG~
vs.                                           )
                                              )
JUSTIN PALMER                                 )       18 U.S.C. § 225l(a)


                                          INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                          COUNT ONE

                          (Attempted Production of Child Pornography)

       On or about March 23, 2020, in the Eastern District of Arkansas and elsewhere, the

defendant,

                                        JUSTIN PALMER,

did attempt to employ, use, persuade, induce, entice, and coerce a minor, A.H., to engage in

sexually explicit conduct for the purpose of producing any visual depiction of such conduct,

knowing that such visual depiction would be transported or transmitted using any means or facility

of interstate or foreign commerce or in or affecting interstate or foreign commerce or mailed, and

such visual depiction was produced using materials that had been mailed, shipped, or transported

in or affecting interstate or foreign commerce by any means, including by computer, and such

visual depiction was actually transported or transmitted using any means or facility of interstate or

foreign commerce or mailed.

       All in violation of Title 18, United States Code, Section 2251(a).




                                                  1
             Case 3:20-cr-00038-KGB Document 1 Filed 10/08/20 Page 2 of 3



                                          COUNT TWO

                                (Production ofChild Pornography)

       On or about April 4, 2020, in the Eastern District of Arkansas and elsewhere, the

defendant,

                                        JUSTIN PALMER,

did employ, use, persuade, induce, entice, and coerce a minor, G.L., to engage in sexually explicit

conduct for the purpose of producing any visual depiction of such conduct, knowing that such

visual depiction would be transported or transmitted using any means or facility of interstate or

foreign commerce or in or affecting interstate or foreign commerce or mailed, and such visual

depiction was produced using materials that had been mailed, shipped, or transported in or

affecting interstate or foreign commerce by any means, including by computer, and such visual

depiction was actually transported or transmitted using any means or facility of interstate or foreign

commerce or mailed.

       All in violation of Title 18, United States Code, Section 225l(a).

                                         COUNT THREE

                                (Production ofChild Pornography)

       On or about April 23, 2020, in the Eastern District of Arkansas and elsewhere, the

defendant,

                                        JUSTIN PALMER,

did employ, use, persuade, induce, entice, and coerce a minor, I.D., to engage in sexually explicit

conduct for the purpose of producing any visual depiction of such conduct, knowing that such

visual depiction would be transported or transmitted using any means or facility of interstate or

foreign commerce or in or affecting interstate or foreign commerce or mailed, and such visual

depiction was produced using materials that had been mailed, shipped, or transported in or

                                                  2
           Case 3:20-cr-00038-KGB Document 1 Filed 10/08/20 Page 3 of 3



affecting interstate or foreign commerce by any means, including by computer, and such visual

depiction was actually transported or transmitted using any means or facility of interstate or foreign

commerce or mailed.

       All in violation of Title 18, United States Code, Section 2251(a).

                                 FORFEITURE ALLEGATION

       Upon conviction of any of Counts One, Two, or Three of this Indictment, the defendant,

JUSTIN PALMER, shall forfeit to the United States, under Title 18, United States Code, Section

2253(a)(3), all property, real or personal, used or intended to be used to commit or to promote the

commission of the offense and all property traceable to the property used or intended to be used to

commit the offense.




                                                  3
